DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 17 May 2022 has been entered. Claim(s) 10-15 remain pending in this application. Claim(s) 1-9 have been cancelled. The amendment to the claims has overcome the claim objections set forth in the office action mailed 17 February 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hal Gibson on 6 June 2022.

The application has been amended as follows: 

CLAIM 11 IS CANCELLED.
Replace Claim 10 with: “A hybrid rocket[[,]]comprising: 
a solid fuel that includes a starting end surface that is one end surface in a length direction and a terminating end surface that is another end surface in the length direction and in which openings are formed on the starting end surface and the terminating end surface, the solid fuel defining therein a flow channel communicating between the opening of the starting end surface and the opening of the terminating end surface; 
a liquid oxidizer supply device that supplies a liquid oxidizer that causes the solid fuel to oxidize to the flow channel through the opening of the starting end surface of the solid fuel, thereby causing the solid fuel to combust in a mode in which a flow of combustion gas, flowing in a direction from the starting end surface toward the terminating end surface, is produced in the flow channel; 
a casing that houses the solid fuel; and 
a nozzle that is connected to an end of the casing and that jets the combustion gas, 
wherein the solid fuel includes a readily combustible portion including a readily combustible exposed surface exposed to the flow channel, and 
a combustion-resistant portion covering an outer surface, opposite to the readily combustible exposed surface in a direction orthogonal to the length direction, of the readily combustible portion, the combustion-resistant portion comprising a material that is more resistant to combustion than the readily combustible portion and including an inner surface that is exposed to the flow channel after the readily combustible portion burns out, thereby combusting slower than the readily combustible portion while protecting the casing,  
the combustion-resistant portion includes a stopper that prevents peeling of the readily combustible portion in the direction from the starting end surface toward the terminating end surface, 
the liquid oxidizer supply device includes 
a tank that has an interior in which the liquid oxidizer is stored and, also, is capable of supplying, to the interior, 
a pressurization gas that applies pressure to a liquid surface of the liquid oxidizer in the interior, 
a gas discharger that is provided in the tank and that discharges gas, obtained by the liquid oxidizer vaporizing in the interior, out of the tank, 
a supply pipe that includes an inflow end through which the liquid oxidizer flows in, and an outflow end through which the liquid oxidizer flows out, the inflow end being immersed in the liquid oxidizer in the interior of the tank, the outflow end being connected to the flow channel of the solid fuel disposed downward from the tank, the supply pipe constituting a pipe passage through which the liquid oxidizer flows from the inflow end to the outflow end, and 
a gas valve capable of switching between a pressurization stop state in which a supply of the pressurization gas to the tank is cut off and, also, the gas is discharged from the gas discharger, and a pressurization state in which the discharging of the gas from the gas discharger is cut off and, also, the pressurization gas is supplied to the tank and, thereby, the liquid oxidizer is pushed by the pressurization gas from the inflow end through the outflow end and to the flow channel of the solid fuel, 
wherein 
the supply pipe includes, between the inflow end and the outflow end along the pipe passage, an upward protrusion protruding upward from a top surface of the tank, the upward protrusion constituting a portion of the pipe passage, [[and]] 
wherein the supply pipe further includes:
an upward guide including one end that constitutes the inflow end and another end that is connected to the upward protrusion, the upward guide guiding the liquid oxidizer upward from the inflow end toward the upward protrusion, 
a turn-back that constitutes the upward protrusion, the turn-back turning the liquid oxidizer that is guided upward by the upward guide back toward the interior of the tank, and 
a downward guide including one end that is connected to the turn-back and another end that constitutes the outflow end, the downward guide guiding the liquid oxidizer, that is turned back downward at the turn-back, downward toward the flow channel of the solid fuel, and 
in a case in which the gas valve is set to the pressurization stop state, when the liquid oxidizer is injected into the tank, a void from at least the upper protrusion to the outflow end of the pipe passage is secured.”

Replace Claim 12 with: “The hybrid rocket according to claim [[11]]10, wherein the downward guide guides the liquid oxidizer, that is turned back downward at the turn-back, downward through the interior of the tank toward the flow channel of the solid fuel.”


Allowable Subject Matter
Claims 10 and 12-15 are allowed.

An examiner’s statement of for indicating allowable subject matter was provided in the Office Action mailed 17 February 2022 and the same is applied for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741